Citation Nr: 1547793	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  09-49 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether an overpayment of compensation benefits in the amount of $1,052.00 was properly created and, if so, whether waiver of recovery is warranted.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 decision of the Committee on Waivers and Compromises (COWC) in Oakland, California, which denied the appellant's request for a waiver of an overpayment of compensation benefits in the amount of $1,052.00.  This case is under the jurisdiction of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Veteran testified at a hearing before the undersigned in September 2015.  He also testified at a hearing before a Decision Review Officer (DRO) in July 2012.  Transcripts of both hearings are of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a determination of the validity and amount of the underlying debt for which a waiver has been sought is within the scope of this appeal.  The issue of the validity of the debt has not been formally adjudicated by the AOJ, and the Board may not address it as an initial matter without potential prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384, 392 (1993).  Accordingly, remand is necessary for the AOJ to consider this issue in the first instance. 

In this regard, when a waiver of indebtedness is requested, a threshold determination must be made as to the validity of the debt, when the debt is disputed, before determining if a waiver is warranted.  In other words, the propriety and amount of the overpayment at issue, when challenged, are integral to a waiver determination.  See Schaper v. Derwinski, 1 Vet. App. 430, 434, 436-37 (1991). 


The Veteran's September 2015 hearing testimony indicates that in addition to seeking a waiver of the overpayment, he also disputes the validity of the debt itself, as he argues that he timely notified VA of his divorce.  The issue of the validity of the debt itself has been raised, and is inextricably intertwined with the issue of whether waiver of the debt is warranted.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue); see also Schaper, 1 Vet. App. at 434, 436-37.  Accordingly, the Board will defer a decision on the waiver issue pending adjudication by the AOJ of the validity of the underlying debt.  See id.

Accordingly, the case is REMANDED for the following action:

After completing any development that may be indicated, adjudicate the issue of the validity of the debt (i.e., whether the overpayment of compensation benefits in the amount of $1,052.00 was properly created) and, if so, whether waiver of recovery is warranted.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

